IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43065

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 735
                                                )
       Plaintiff-Respondent,                    )    Filed: December 1, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
LORI ANN GALVIN,                                )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and concurrent unified sentences of three years, with a
       minimum period of confinement of two years, for issuing a check without funds
       and five years, with a minimum period of confinement of two years, for criminal
       possession of a financial transaction card, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Lori Ann Galvin pled guilty to issuing a check without funds, I.C. § 18-3106(a), and
criminal possession of a financial transaction card, I.C. § 18-3125. In exchange for her guilty
plea, additional charges were dismissed. The district court sentenced Galvin to a unified term of
three years, with a minimum period of confinement of two years, for issuing a check without
funds and a concurrent unified term of five years, with a minimum period of confinement of two
years, for criminal possession of a financial transaction card. Galvin appeals.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Galvin’s judgment of conviction and sentences are affirmed.




                                                   2